

Exhibit 10.1
 
THE COCA-COLA COMPANY
2008 STOCK OPTION PLAN
 
Section 1.    Purpose
 
The purpose of The Coca-Cola Company 2008 Stock Option Plan (the “Plan”) is to
advance the interest of The Coca-Cola Company (the “Company”) and its Related
Companies (as defined in Section 2) by encouraging and enabling the acquisition
of a financial interest in the Company by officers and other key employees of
the Company or its Related Companies. In addition, the Plan is intended to aid
the Company and its Related Companies in attracting and retaining key employees,
to stimulate the efforts of such employees and to strengthen their desire to
remain in the employ of the Company and its Related Companies.
 
Section 2.    Definitions
 
“Business Day” means a day on which the New York Stock Exchange is open for
securities trading.
 
“Change in Control” shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A under the Securities Exchange Act of 1934, as amended (“1934 Act”), as in
effect on January 1, 2002, provided that such a change in control shall be
deemed to have occurred at such time as (i) any “person” (as that term is used
in Sections 13(d) and 14(d)(2) of the 1934 Act), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act as in effect on January 1,
2002) directly or indirectly, of securities representing 20% or more of the
combined voting power for election of directors of the then outstanding
securities of the Company or any successor of the Company; (ii) during any
period of two (2) consecutive years or less, individuals who at the beginning of
such period constituted the Board of Directors of the Company cease, for any
reason, to constitute at least a majority of the Board of Directors, unless the
election or nomination for election of each new director was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of the period; (iii) the shareowners of the Company approve any
merger or consolidation as a result of which the KO Common Stock (as defined
below) shall be changed, converted or exchanged (other than a merger with a
wholly owned subsidiary of the Company) or any liquidation of the Company or any
sale or other disposition of 50% or more of the assets or earning power of the
Company, and such merger, consolidation, liquidation or sale is completed; or
(iv) the shareowners of the Company approve any merger or consolidation to which
the Company is a party as a result of which the persons who were shareowners of
the Company immediately prior to the effective date of the merger or
consolidation shall have beneficial ownership of less than 50% of the combined
voting power for election of directors of the surviving corporation following
the effective date of such merger or consolidation, and such merger or
consolidation is completed; provided, however, that no Change in Control shall
be deemed to have occurred if, prior to such times as a Change in Control would
otherwise be deemed to have occurred, the Board of Directors determines
otherwise. Additionally, no Change in Control will be deemed to have occurred
under clause (i) if, subsequent to such time as a Change in Control would
otherwise be deemed to have occurred, a majority of the Directors in office
prior to the acquisition of the securities by such person determines otherwise.
 
“Board” means the Board of Directors of the Company.
 
 
1

--------------------------------------------------------------------------------


 
 “Committee” means at least two “non-employee Directors” who are members of the
Compensation Committee of the Board of Directors.
 
“Disabled” or “Disability” means a condition for which a Participant becomes
eligible for a disability benefit under the long term disability insurance
policy issued to the Company providing Basic Long Term Disability Insurance
benefits pursuant to The Coca-Cola Company Health and Welfare Benefits Plan, or
under any other long term disability plan which hereafter may be maintained by
the Company, whether or not the optionee is covered by such plans.
 
“ISO” means an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended.
 
“KO Common Stock” means the common stock of The Coca-Cola Company, par value
$0.25 per share.
 
“Majority-Owned Related Company” means a Related Company in which the Company
owns, directly or indirectly, 50% or more of the voting stock or capital on the
date an Option is granted.
 
“NSO” means a stock option that does not constitute an ISO.
 
“Options” means ISOs and NSOs granted under this Plan.
 
“Related Company” or “Related Companies” means corporation(s) or other business
organization(s) in which the Company owns, directly or indirectly, 20% or more
of the voting stock or capital at the relevant time.
 
“Retirement” means an employee’s termination of employment on a date which is on
or after the earliest date on which such employee would be eligible for an
immediately payable benefit pursuant to (i) for those employees eligible for
participation in the Company’s Supplemental Pension Plan, the terms of that plan
in effect on January 1, 2008 and (ii) for all other employees, the terms of the
Employee Retirement Plan (the “ERP”) in effect on January 1, 2008, whether or
not the employee is covered by the ERP.
 
Section 3.    Eligibility
 
Options may be granted only to employees of the Company and its Majority-Owned
Related Companies.
 
No person shall be granted the right to acquire, pursuant to Options granted
under the Plan, more than 5 % of the aggregate number of shares of KO Common
Stock originally authorized under the Plan, as adjusted pursuant to Section 11.
No option shall be exercisable unless the employee properly, timely and
unconditionally executes (by any means approved by the plan administrator) a
stock option agreement provided in connection with the stock option.
 
An individual who is granted an Option shall be referred to herein as an
“optionee.”
 
 
2

--------------------------------------------------------------------------------


 


 
Section 4.    Administration
 
The Plan shall be administered by the Committee. No person, other than members
of the Committee, shall have any discretion concerning decisions regarding the
Plan. The Committee shall determine the key employees of the Company and its
Majority-Owned Related Companies (including officers, whether or not they are
directors) to whom, and the time or times at which, Options will be granted; the
number of shares to be subject to each Option; the duration of each Option; the
time or times within which the Option may be exercised; the cancellation of the
Option (with the consent of the holder thereof); and the other conditions of the
grant of the Option, at grant or while outstanding, pursuant to the terms of the
Plan. The provisions and conditions of the Options need not be the same with
respect to each optionee or with respect to each Option.
 
The Committee may, subject to the provisions of the Plan, establish such rules
and regulations as it deems necessary, or advisable, for the proper
administration of the Plan, and may make determinations and may take such other
action in connection with or in relation to the Plan as it deems necessary or
advisable. Each determination or other action made or taken pursuant to the
Plan, including interpretation of the Plan and the specific conditions and
provisions of the Options granted hereunder by the Committee, shall be final and
conclusive for all purposes and upon all persons including, but without
limitation, the Company, its Related Companies, the Committee, the Board,
officers and the affected employees, optionees and the respective successors in
interest of any of the foregoing.
 
Section 5.    Stock
 

 
(a)
The KO Common Stock to be issued, transferred and/or sold under the Plan shall
be made available from authorized and unissued KO Common Stock or from the
Company’s treasury shares. The total number of shares of KO Common Stock that
may be issued or transferred under the Plan pursuant to Options granted
thereunder may not exceed 140,000,000 shares (subject to adjustment as described
below); provided, however, that in no event shall the number of shares of KO
Common Stock that may be issued, transferred or sold under the Plan exceed 5% of
the number of shares of KO Common Stock outstanding on a given date. Such number
of shares shall be subject to adjustment in accordance with Section 10.

 

 
(b)
Shares Counted Against Limitation. If an Option is exercised by delivery, sale
or attestation of Shares of KO Common Stock under Section 6, or if the tax
withholding obligation is satisfied by withholding or selling Shares of KO
Common Stock under Section 6, the number of Shares of KO Common Stock deemed to
have been issued under the Plan (for purposes of the limitation set forth in
this section) shall be the number of Shares of KO Common Stock that were subject
to the Option or portion thereof so exercised and not the net number of shares
of KO Common Stock actually issued upon such exercise.

 

 
(c)
Lapsed Awards. If an Option: (i) expires; (ii) is terminated, surrendered, or
canceled without having been exercised in full; or (iii) is otherwise forfeited
in whole or in part, then the unissued shares of KO Common Stock that were
subject to such Option and/or such surrendered, canceled, or forfeited Shares of
KO Common Stock shall become available for future grant under the Plan.

 


3

--------------------------------------------------------------------------------


Section 6.    Awards of Options
 
Except as otherwise specifically provided in this Plan, Options granted pursuant
to the Plan shall be subject to the following terms and conditions:
 
(a) Option Price. The option price shall be no less than 100% of the fair market
value of the KO Common Stock on the date of grant. The fair market value of a
share of KO Common Stock shall be the average of the high and low market prices
at which a share of KO Common Stock shall have been sold on the date of grant,
or on the next preceding trading day if such date was not a trading date, as
reported on the New York Stock Exchange Composite Transactions listing.
 
(b) Payment of Option Price. The option price shall be paid in full at the time
of exercise, except as provided in the next two sentences. The cashless method
is permitted for any Options granted under this Plan, unless prohibited by law
in a particular jurisdiction. If an exercise is executed by the plan
administrator using the cashless method, the exercise price shall be paid in
full no later than the close of business on the third Business Day following the
exercise.
 
Payment may be in cash or, upon conditions established by the Committee, by
delivery of shares of KO Common Stock owned by the optionee for at least six
months prior to the date of exercise.
 
The optionee, if a U.S. taxpayer, may elect to satisfy Federal, state and local
income tax liabilities due by reason of the exercise by the withholding of
shares of KO Common Stock.
 
If shares are delivered to pay the option price or if shares are withheld for
U.S. taxpayers to satisfy such tax liabilities, the value of the shares
delivered or withheld shall be computed on the basis of the reported market
price at which a share of KO Common Stock most recently traded prior to the time
the exercise order was processed. Such price will be determined by reference to
the New York Stock Exchange Composite Transactions listing.
 
(c) Exercise May Be Delayed until Withholding is Satisfied. The Company may
refuse to recognize the exercise of an Option if the optionee has not made
arrangements satisfactory to the Company to satisfy the tax withholding that the
Company determines is necessary to comply with applicable requirements.
 
(d) Duration of Options. The duration of Options shall be determined by the
Committee, but in no event shall the duration of an Option exceed ten years from
the date of its grant.
 
(e) Vesting. Options shall contain such vesting terms as are determined by the
Committee, at its sole discretion, including, without limitation, vesting upon
the achievement of certain specified performance targets. In the event that no
vesting determination is made by the Committee, Options shall vest as follows:
(1) 25% on the first anniversary of the date of the grant; (2) 25% on the second
anniversary of the date of the grant; (3) 25% on the third anniversary of the
date of the grant; and (4) 25% on the fourth anniversary of the date of the
grant.
 
(f) Other Terms and Conditions. Options may contain such other provisions, not
inconsistent with the provisions of the Plan, as the Committee shall determine
appropriate from time to time; provided, however, that, except in the event of a
Change in Control, Retirement, Disability or death of the optionee, no grant
shall provide that an Option shall be exercisable in whole or in part for a
period of twelve months from the date on which the Option is granted. The grant
of an Option to any employee shall not affect in any way the right of the
Company and any Related Company to terminate the employment of such employee.
 


4

--------------------------------------------------------------------------------


 (g) ISOs. The Committee, with respect to each grant of an Option to an
optionee, shall determine whether such Option shall be an ISO, and, upon
determining that an Option shall be an ISO, shall designate it as such in the
written instrument evidencing such Option. If the written instrument evidencing
an Option does not contain a designation that it is an ISO, it shall not be an
ISO.
 
The aggregate fair market value (determined in each instance on the date on
which an ISO is granted) of the KO Common Stock with respect to which ISOs are
first exercisable by any optionee in any calendar year shall not exceed $100,000
for such optionee (or such other time limit as may be required by the Internal
Revenue Code of 1986, as amended). If any subsidiary or Majority-Owned Related
Company of the Company shall adopt a stock option plan under which options
constituting ISOs may be granted, the fair market value of the stock on which
any such incentive stock options are granted and the times at which such
incentive stock options will first become exercisable shall be taken into
account in determining the maximum amount of ISOs which may be granted to the
optionee under this Plan in any calendar year.
 
Section 7.    Nontransferability of Options
 
No Option granted pursuant to the Plan shall be transferable otherwise than by
will or by the laws of descent and distribution. During the lifetime of an
optionee, the Option shall be exercisable only by the optionee personally or by
the optionee’s legal representative.
 
Section 8.    Effect of Termination of Employment, Other Changes of Employment
or Employee Status, Death, Retirement, or a Change in Control
 
(a) The following chart describes the impact on vesting and the exercise period
of certain events:
 

         
Event
  
Impact on Vesting
  
Impact on Exercise Period
     
Employment terminates upon Disability.
  
All Options become immediately vested.
  
Option expiration date provided in grant continues to apply.
     
Employment terminates upon Retirement.
  
Options held at least 12 months become immediately vested; Options held less
than 12 months are forfeited.
  
Option expiration date provided in grant continues to apply.
     
Employment terminates upon death.
  
All Options become immediately vested.
  
Right of executor, administrator of estate (or other transferee permitted by
Section 7) to exercise Options terminates on earlier of (1) five years from the
date of death, or (2) the Option expiration date provided in the grant.
     
Employment terminates upon Change in Control.
  
All Options become immediately vested.
  
Option expiration date provided in grant continues to apply.

 


5

--------------------------------------------------------------------------------


 

         
Event
  
Impact on Vesting
  
Impact on Exercise Period
     
Employment terminates for any other reason.
  
Unvested Options are forfeited.
  
Expires upon earlier of (1) six months from termination date, or (2) the Option
expiration date provided in the grant.
     
US military leave
  
Vesting continues during leave.
  
Option expiration date provided in the grant continues to apply.
     
US FMLA leave of absence
  
Vesting continues during leave.
  
Option expiration date provided in the grant continues to apply.
     
Optionee’s employer is no longer a Related Company (this constitutes a
termination of employment under the Plan, effective the date the Company’s
investment falls
below 20%).
  
Unvested Options are forfeited.
  
Expires upon earlier of (1) six months from termination date or (2) Option
expiration date provided in the grant.
     
Employment moves to Related Company
  
Vesting continues after move.
  
Option expiration date provided in the grant continues to apply.
     
Death after employment has
terminated but before option has expired. Note: Termination of employment may
have resulted in a change to the original Option expiration date provided in the
grant.
  
Not applicable
  
Right of executor, administrator of estate (or other transferee permitted by
Section 8) terminates on earlier of (1) five years from the date of death, or
(2) the Option expiration date that applied at the date of death.

 
In the case of other leaves of absence not specified above, optionees will be
deemed to have terminated employment (so that Options unvested will expire and
the option exercise period will end on the earlier of six months from the date
the leave began or the option expiration date provided in the grant), unless the
Committee identifies a valid business interest in doing otherwise, in which case
it may specify what provisions it deems appropriate at its sole discretion;
provided that the Committee shall have no obligation to consider any such
matters.
 
(b) Committee Discretion to Establish Different Terms. Notwithstanding the
foregoing provisions, the Committee may, at its sole discretion, establish
different terms and conditions pertaining to the effect of an optionee’s
termination on the expiration or exercisability of Options at the time of grant
or (with the consent of the affected optionee) on the expiration or
exercisability of outstanding Options. However, no Option can have a term of
more than ten years.
 
 
6

--------------------------------------------------------------------------------




 
Section 9.    No Rights as a Shareowner
 
An optionee or a transferee of an optionee pursuant to Section 7 shall have no
right as a shareowner with respect to any KO Common Stock covered by an Option
or receivable upon the exercise of an Option, until the optionee or transferee
shall have become the holder of record of such KO Common Stock. No adjustments
shall be made for dividends in cash or other property or other distributions or
rights in respect to such KO Common Stock covered by any Option for which the
record date is prior to the date on which the optionee or transferee shall have
in fact become the holder.
 
Section 10.    Adjustment in the Number of Shares and in Option and Exercise
Price
 
In the event there is any change in the shares of KO Common Stock through the
declaration of stock dividends, or stock splits, or through recapitalization or
merger or consolidation or combination of shares or spin-offs or otherwise, the
Committee or the Board shall make an appropriate adjustment in the number of
shares of KO Common Stock available for Options as well as the number of shares
of KO Common Stock subject to any outstanding Option and the Option price
thereof. Any such adjustment may provide for the elimination of any fractional
shares, which might otherwise become subject to any Option, without payment
therefor.
 
Section 11.    Amendments, Modifications and Termination of the Plan
 
The Board or the Committee may terminate the Plan at any time. From time to
time, the Board or the Committee may suspend the Plan, in whole or in part. From
time to time, the Board or the Committee may amend the Plan, in whole or in
part, including the adoption of amendments deemed necessary or desirable to
qualify the Options under the laws of various countries (including tax laws) and
under rules and regulations promulgated by the Securities and Exchange
Commission with respect to optionees who are subject to the provisions of
Section 16 of the 1934 Act, or to correct any defect or supply an omission or
reconcile any inconsistency in the Plan or in any Option granted thereunder, or
for any other purpose or to any effect permitted by applicable laws and
regulations, without the approval of the shareowners of the Company. However, in
no event may additional shares of KO Common Stock be allocated to the Plan or
any outstanding option be repriced or replaced without shareowner approval.
Without limiting the foregoing, the Board or the Committee may make amendments
applicable or inapplicable only to participants who are subject to Section 16 of
the 1934 Act.
 
No amendment or termination or modification of the Plan shall in any manner
affect any Option theretofore granted without the consent of the optionee,
except that the Committee may amend or modify the Plan in a manner that does
affect Options theretofore granted upon a finding by the Committee that such
amendment or modification is in the best interest of holders of outstanding
Options affected thereby. Grants of ISOs may be made under this Plan until
February 20, 2018 or such earlier date as this Plan is terminated, and grants of
NSOs may be made until all of the 140,000,000 shares of KO Common Stock
authorized for issuance hereunder (adjusted as provided in Sections 5 and 10)
have been issued or until this Plan is terminated, whichever first occurs. The
Plan shall terminate when there are no longer Options outstanding under the
Plan, unless earlier terminated by the Board or by the Committee.
 
Section 12.    Governing Law
 
Except to extent preempted by Federal Law, this Plan shall be construed,
governed and enforced under the laws of the State of Delaware (without regard to
the conflicts of law principles thereof) and any and all disputes arising under
this Plan are to be resolved exclusively by courts sitting in Delaware.
 
 
7

--------------------------------------------------------------------------------




Addendum to The Coca-Cola Company 2008 Stock Option Plan
France
 
Options granted under The Coca-Cola Company 2008 Stock Option Plan to employees
based in France (the “Employees”) of the Related Companies (as defined) of The
Coca-Cola Company (the “Company”) may be granted under the terms of this
Addendum as follows:
 
1)
Notwithstanding any other provision of the Plan, options granted to any Employee
who is a consultant, an “Administrateur,” or a member of the “Conseil de
Surveillance,” as these terms are defined in French Corporate law, and who does
not have a work contract with the Company or its Related Companies will be
deemed to have not been granted an option pursuant to this Addendum.

 
2)
Notwithstanding any other provision of the Plan, the number of options offered
through the Plan cannot exceed one third of the capital of the Company.

 
3)
Notwithstanding any other provision of the Plan, any option with an exercise
price on the date of grant of the option that is less than 80% of the average of
the market value of the underlying share during the 20 trading days preceding
the date of grant shall be deemed to have not been granted under this Addendum.

 
4)
Notwithstanding any other provision of the Plan, options cannot be granted
during the 20 trading days after the payment of a dividend or after an increase
of capital reserved to the shareholders.

 
5)
Notwithstanding any other provision of the Plan, no options can be granted
during the 10 trading days preceding or following the publication of the annual
financial consolidated account or the annual financial statement.

 
6)
Notwithstanding any other provision of the Plan, no options can be granted
during the period starting the date the corporate management of the company is
aware of information the publication of which could have a substantial
consequence on the fair market value of the shares and ending 10 trading days
after the publication of this information.

 
7)
Notwithstanding any other provision of the Plan, the exercise price of an option
shall be adjusted only upon the occurrence of the events specified under
July 24, 1966 corporate law (section 208-5) in accordance with French law. Any
reduction by the Company, to the exercise price of an outstanding and
unexercised option previously issued under this Addendum, to the current fair
market value of the underlying share shall be deemed to not have been an option
granted under this Addendum.

 
8)
Notwithstanding any other provision of the Plan, to the extent an option was
exercisable by an Employee at the time of his death, such option shall remain
exercisable for a maximum period of 6 months from the date of the Employee’s
death.



 

 
8 

--------------------------------------------------------------------------------

 
